DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on Oct. 11, 2022.
Applicant traverses based upon the assertion that their expression system solves a long existing problem of recombinant immunotoxins causing self-intoxication of the host cells that are used to express an immunotoxin with a cleavable linker (Resp 8).  Applicant points to other strategies for combating self-intoxication in host cells and points to disadvantages of these strategies (Resp 8-9).  This is not persuasive, however, because there was ample motivation for producing immunotoxins in plant host systems, and the property of having a cleavable linker that is not cleaved in the plant system is inherent to some of these immunotoxins.  Furthermore, there are protoxins that are routinely produced in transgenic plants that are not cleaved to become active inside the plant cell (Baccilus thuringiensis (BT) Cry proteins), and expressing these as fusions is also obvious over/anticipated by the prior art.  This is explained in more detail in the art rejections, below.
Applicant elected Group I, claims 1 and 2.  Claim 1 is a linking claim that links all of the current claims, therefore, if claim 1 is found to be allowable all of the linked claims will be rejoined.

Substitute Specification
	In this Office Action the Examiner will refer to page numbers in the clean version of the substitute specification that was received on April 1, 2022.

Information Disclosure Statement
The listing of references in the specification on pages 50-52 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The abstract of the disclosure is objected to because it is too long.  The abstract should be between 50-150 words in length, and the current abstract exceeds 150 words.  See MPEP § 608.01(b).
The title of the invention is not descriptive of the claimed invention.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: - - METHOD OF PRODUCING AN UNCLEAVED CLEAVABLE BINDER-TOXIN PROTEIN IN A PLANT CELL OR A WHOLE PLANT - - .
The disclosure is objected to because it contains embedded hyperlinks and/or other forms of browser-executable code on pages 24 and 49. Applicant is required to delete the embedded hyperlinks and/or other forms of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or "www." or other browser-executable code. See MPEP § 608.01.
Appropriate correction is requested.

Claim Objections
Claim 1 is objected to because of the following informalities:  in four places the claim recites a polynucleotide "encoding for" and this is incorrect wording.  Applicant is advised to delete "for" in these places ((i)A, B1 (twice), and B2).  Appropriate correction is requested.

Claim Interpretation
Claim 1 requires polynucleotides "in operational linkage", and given the context of this claim language (polynucleotides that encode amino acid sequences), this is interpreted to mean that the recited polynucleotides are fused in-frame with one another.
The claims require an antibody, an antibody fragment, and antibody derivative, or an antibody mimetic.  "Antibody mimetics" are defined as "organic compounds - in most cases recombinant proteins or peptides - that, like antibodies, can specifically bind antigens, but that are not structurally related to antibodies" (Spec 18).  The Examiner interprets this to encompass any moeity that has the ability to specifically bind to an antigen, and given that the claim requires a polynucleotide encoding the protein binder or target binding chain or domain, it is clear that the current claims require the mimetic to be a peptide/protein.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Lack of Scope of Enablement
Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of producing a fusion protein comprising a protein binder that requires a polynucleotide encoding "the protein binder" (claim 1 part (i)A), does not reasonably provide enablement for a method that utilizes a polynucleotide encoding a target binding chain or domain thereof that is NOT the protein binder (claim 1 part (i)A).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
The preamble of the claim requires that the method will produce a binder-toxin fusion protein comprising a protein binder and a protein protoxin comprising a cleavable domain or a cleavable peptide linker and a protein toxin.  The method steps require contacting a plant cell or a whole plant with a nucleic acid construct.  Therefore, it is necessary for the nucleic acid construct to encode the recited fusion protein which requires a "protein binder".  For this reason, claim 1 (i) A should not all for an alternative other than the protein binder (", or a target binding chain or domain thereof").  This alternative language should be deleted from the claim such that the method steps will produce the product recited in the preamble.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boddupally et al (Scientific Reports (2018) Vol. 8; pp. 1-10).
The claims are directed to a method of producing a fusion protein comprising a protein binder and either a protoxin with a cleavable domain or a cleavable peptide linker and a protein toxin; the method comprising contacting a plant cell or a whole plant with a nucleic acid construct encoding said fusion protein, allowing the construct to integrate into the nucleus of the plant cell, and expressing the fusion protein, wherein the peptide linker or the cleavable domain in the protoxin is not cleavable by an enzyme expressed or produced by the plant (claim 1); including wherein the method further comprises recovering and/or purifying the fusion protein (claim 2).
	Boddupally teaches a method of making transgenic rice plants expressing a fusion protein comprising Cry1Ac and a carbohydrate binding domain of garlic lectin (ASAL) (Boddupally abstract).  Boddupally teaches a nucleic acid construct that encodes the cry1Ac protein and the carbohydrate binding domain of ASAL (Id. 7).  Cry1Ac is a BT toxin with insecticidal activity that is inactive as a protoxin until the protoxin is cleaved in the gut of an insect (Id. 1).  ASAL binds to the carbohydrate part of brush border membrane vesicle receptor proteins in hemipteran insects (Id. 2).  This specific binding satisfies the definition of "antibody mimetic" in the instant specification (Spec 18).
	Boddupally teaches transformation of rice with this construct, and this involved contacting rice cells with the construct and allowing the construct to integrate into the genome (Id. 2).  Boddupally extracted proteins from the transgenic plants and detected the fusion protein via Western blot analysis (Id. 7) and this demonstrates the fusion protein was recovered from the plant tissue.  Cry1Ac protoxin is not cleaved in plant cells, and the Western blot results show the fusion was not cleaved in the plants (Id. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chooniedass et al (WO 2016/187585 A1, issued on Nov. 24, 2016) taken with the evidence of Wilburs et al (Plant Biotechnology Journal (2016) Vol. 14; pp. 1695-1704).
The claims are directed to a method of producing a fusion protein comprising a protein binder and either a protoxin with a cleavable domain or a cleavable peptide linker and a protein toxin; the method comprising contacting a plant cell or a whole plant with a nucleic acid construct encoding said fusion protein, allowing the construct to integrate into the nucleus of the plant cell, and expressing the fusion protein, wherein the peptide linker or the cleavable domain in the protoxin is not cleavable by an enzyme expressed or produced by the plant (claim 1); including wherein the method further comprises recovering and/or purifying the fusion protein (claim 2).
Chooniedass teaches immunotoxins with engineered furin protease-sensitive peptide linkers (Chooniedass abstract).  Chooniedass claims an immunotoxin comprising a binding protein and a toxin linked by a furin protease sensitive peptide linker (Id. claim 10), including wherein the boding protein comprises an antibody or antibody fragment (Id. claim 11), including wherein the toxin is deimmunized diptheria toxin (Id. claim 37).  Chooniedass claims an expression vector for these immunotoxins (Id. claim 74).  
Chooniedass teaches expression of immunotoxins comprising an engineered furin protease-sensitive linker in E. Coli cells and collection of supernatent comprising the immunotoxins (Chooniedass 93, ¶¶ 339-40).  Collection of the supernatent is a method of "recovering" the fusion protein as required in instant claim 2).
Chooniedass does not reduce to practice expression of their immunotoxins in plant cells.
Chooniedass teaches that the proteins of their application may be expressed from plant cells, and suggests specific plant expression vectors (PAPS2022, PAPS2023, and PAPS2034) (Chooniedass 90, ¶ 325).
At the time the instant application was filed, it would have been obvious and within the scope of one of ordinary skill in the art to express the immunotoxins taught by Chooniedass in plant cells as they have suggested that plant cells are one of the embodiments they have envisioned and contemplated.  The property of having a cleavable peptide linker that is not cleavable by an enzyme expressed or produced by the plant host is an inherent property of a furin-sensitive linker.  This is evidenced by Wilbers who teach that Nioctiana benthamiana plants did not cleave a furin protease cleavage site unless the Nicotiana benthamiana plants were engineered to express a furin protease enzyme (see entire document).  

Summary
	No claim is allowed.

Examiner's Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784. The examiner can normally be reached M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662


/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662